DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 09/14/2020.
Claims 1-20 are pending. Claims 1, 6, and 15 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.


Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Domestic Priority
4.	See ADS for domestic priority details.

Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 09/17/2020 and the two (2) IDS filed on this date has been considered.

Specification Objections
6.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is requested to check other  informality, language, spelling, typo  issues, informal marks (if applicable) for specification to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard. Further, Applicant is requested to check all claim informality, language issues (e.g. antecedent issues) for all claims (if applicable) to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 1-5, 15-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by TANAKA et al. (US 2018/0033478 A1).
Regarding independent claim 1, TANAKA teaches an apparatus (Fig. 54 DRAM, see also Fig. 52 and para [0401]) comprising: 
a first data line (Fig. 54: BL) and a second data line (Fig. 54: /BL); 
a first volatile memory cell (Fig. 54: Uij) including a first transistor (Fig. 54: Tij) coupled in series between the first (Fig. 54: BL) and second (Fig. 54: /BL) data lines, and a first capacitor plate (Fig. 54: wire between SL and Cij) coupled in series with the first transistor (Fig. 54: Tij) between the first (Fig. 54: BL) and second (Fig. 54: /BL) data lines; and 
(Fig. 54: /Uij) including a second transistor (Fig. 54: /Tij)  coupled in series between the first (Fig. 54: BL) and second (Fig. 54: /BL) data lines, and 
a second capacitor plate  (Fig. 54: wire between SL and /Cij) coupled in series with the second transistor (Fig. 54: /Tij) between the first (Fig. 54: BL) and second (Fig. 54: /BL) data lines.
Regarding claim 2, TANAKA teaches the apparatus of claim 1, wherein the apparatus comprises a memory device, the memory device includes a substrate (Fig. 52: 20) and a pillar (Fig. 52: e.g. vertically oriented cells in left most potion appearing as pillar. From here on referred as pillar-left) extending perpendicular from the substrate (see Fig. 52 vertical structure), and 
wherein: a first portion of the pillar (Fig. 52: pillar-left) forms part of the first capacitor plate (Fig. 52: plate adjacent to C01); and 
a second portion of the pillar (Fig. 52: pillar-left) forms part of the second capacitor plate (Fig. 52: plate adjacent to /C01), and 
the first and second capacitor plates (Fig. 52: plate adjacent to C01, /C01) are between the first (Fig. 52: BL) and second (Fig. 52: /BL) data lines.
Regarding claim 3, TANAKA teaches the apparatus of claim 2, wherein: 
a third portion of the pillar (Fig. 52: pillar-left) forms part of a channel of the first transistor (Fig. 52: T01 channel portion); and 
a fourth portion of the pillar (Fig. 52: pillar-left) forms part of a channel of the second transistor (Fig. 52: /T01 channel portion), 
(Fig. 52: see the U-shape caps surround laterally the transistor channels and thus the claimed limitation is met).
Regarding claim 4, TANAKA teaches the apparatus of claim 3, wherein the first and second portions include a semiconductor material of a first conductivity type (Fig. 52: channel portion is inclusive of n-doping material), 
the third and fourth portions include a semiconductor material of a second conductivity type different from the first conductivity type (Fig. 52: capacitor electrode portion is inclusive of p-doping material).
Regarding claim 5, TANAKA teaches the apparatus of claim 4, wherein the first conductivity type includes n-type, and the second conductivity type includes p-type (see claim 4 rejection).
Regarding independent claim 15, TANAKA teaches an apparatus (Fig. 52 circuitry) comprising: 
a first data line (Fig. 52: top BL), a second data line (Fig. 52: middle BL), and a third data line (Fig. 52: bottom BL); 
a first volatile memory cell including first (Fig. 52: T01) and second (Fig. 52: /T01) transistors coupled in series between the first (Fig. 52: top BL) and second (Fig. 52: middle BL) data lines, and 
a first capacitor plate (Fig. 52: plate adjacent to C01) located between the first (Fig. 52: T01) and second (Fig. 52: /T01) transistors; and 
(Fig. 52: T00) and fourth (Fig. 52: /T00)  transistors coupled in series between the second (Fig. 52: middle BL) and third (Fig. 52: bottom BL) data lines, and 
a second capacitor plate (Fig. 52: plate adjacent to C00)  located between the third (Fig. 52: T00) and fourth (Fig. 52: /T00) transistors.
Regarding claim 16, TANAKA teaches the apparatus of claim 15, wherein: 
the first data line (Fig. 54: bit line coupled to access transistor Tij) is configured to provide information (programming bias or input) to be stored in the first volatile memory cell; and 
the third data line (Fig. 54: bit line coupled to access transistor /Tij) configured to provide information (programming bias or input) to be stored in the second volatile memory cell.
Regarding independent claim 18, TANAKA teaches the apparatus of claim 15, wherein the apparatus comprises a memory device, the memory device includes a substrate (Fig. 52: 20) and a pillar (Fig. 52: left most cells organized in column) extending perpendicular from the substrate, and 
wherein: a first portion of the pillar forms part of a channel of the first transistor (Fig. 52: T01 channel); 
a second portion of the pillar forms part of a channel of the second transistor (Fig. 52: /T01 channel); 
a third portion of the pillar forms part of a channel of the third transistor (Fig. 52: T00 channel); and 
(Fig. 52: /T00 channel).
Regarding claim 19, TANAKA teaches the apparatus of claim 18, wherein a fifth portion of the pillar between the first (Fig. 52: T01) and second (Fig. 52: /T01) portions forms part of the first capacitor plate (Fig. 52: C01).
Regarding claim 20, TANAKA teaches the apparatus of claim 19, wherein a sixth portion of the pillar between the third (Fig. 52: T00) and fourth (Fig. 52: /T00) portions forms part of the second capacitor plate (Fig. 52: C01).

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2005/0280061 A1).
Regarding independent claim 6, Lee teaches an apparatus (Fig. 22 “SRAM cell are vertically stacked”. See also Fig. 21) comprising: 
a first data line (Fig. 22: 122) and a second data line (Fig. 22: 121); 
a first volatile memory cell (Fig. 22: 102) coupled to the first data line (Fig. 22: 122), the first data line configured to provide information to be stored in the first volatile memory cell; 
(Fig. 22: 101) coupled to the second data line (Fig. 22: 121), the second data line configured to provide information to be stored in the second volatile memory cell; and 
a switch (Fig. 22: WL1, WL1’ combined) coupled between the first and second volatile memory cells (see Fig. 22), 
the first and second volatile memory cells (Fig. 22: 102, 101) coupled in series with the switch between the first (Fig. 22: 122) and second (Fig. 22: 121) data lines, 
the switch configured to turn off during storing of the information in the first volatile memory cell (Fig. 8: WL1’ portion is off when 102 cell is programmed), and 
to turn off during storing of the information in the second volatile memory cell (Fig. 8: WL1 portion is off when 101 cell is programmed).
Regarding claim 8, Lee teaches the apparatus of claim 6, wherein the switch (Fig. 22: WL1, WL1’ combined) is configured to turn on during sensing of information stored in the first volatile memory cell (Fig. 22: read current needs to flow from 122 to BL and thus WL1 portion is on) and during sensing of information stored in the second volatile memory cell (Fig. 22: read current needs to flow from 121 to BL and thus WL1’ portion is on).
Regarding claim 10, Lee teaches the apparatus of claim 7, wherein the apparatus comprises a memory device, the memory device includes a substrate (Fig. 22 in relation to Fig. 11 substrate) and a pillar (see Fig. 22 structure) extending perpendicular from the substrate, and wherein: a first portion of the pillar forms part of a channel of the first transistor; and a second portion of the pillar forms part of a channel of the second transistor (see Fig. 22).
Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Derner (US 2018/0061468 A1): Fig. 1-Fig. 13B applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Allowable Subject Matter
Claims 7, 9-14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)